DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 10 March, 2022. The amendments have been entered.

Election/Restrictions
Claims 1-8, 10-13, 15, and 17-18 are allowable. The restriction requirement between Species A-N, as set forth in the Office action mailed on 29 June, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 29 June, 2021 is fully withdrawn.  Claims 9 and 14, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). 

Disposition of Claims
Claims 1-15 and 17-18 are allowed.
Claims 16 and 19-22 have been cancelled.

Claim Objections
Claim objections set forth in the Non-Final Office Action mailed on 10 November, 2021, see pages 2-3, are withdrawn, in view of Applicant’s amendments. No new matter has been presented or entered with the amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record (R. Black Johnston) on 22 March, 2022.
The application has been amended as follows: 

12. 	(Ex. Amd.)	The system of claim 5 wherein the first temperature sensor is configured to measure a temperature of [[a]] the fluid stream exiting the cold vapor separator and 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art, when considered as a whole, alone or in combination, fails to reasonably disclose, teach, or suggest the claimed invention characterized within independent claim 1, and the dependents thereof, to either anticipate or render obvious, absent impermissible hindsight reasoning. The closest prior art of record is HE (CN 202361751 U). Figure 4 of HE discloses a system (system shown in figure 4) for cooling a fluid (par. 77, line 724 – purified raw natural gas) with a mixed refrigerant (par. 82, line 785 – par. 83, line 791), comprising: a heat exchanger (7) featuring a feed cooling passage (see annotated figure 4A) having an inlet configured to receive a fluid feed stream (par. 77, lines 724 – 730) and an outlet through which a cooled fluid product stream exits the feed fluid cooling passage (par77, lines 724-730), said heat exchanger also including a primary refrigeration passage (see annotated figure 4B), a high pressure liquid passage (see annotated figure 4C), a high pressure vapor passage (see annotated figure 4C), a cold separator vapor passage (see annotated figure 4D) and a cold separator liquid passage (see annotated figure 4D);a mixed refrigeration compression system (par. 73, lines 676-677) including: a first stage compressor (see annotated figures 4A-4D; par. 73, lines 676-677) configured to receive fluid from the primary refrigeration passage (par. 83, lines 790-792; see annotated figure 4B);	a first stage aftercooler (21) configured to receive compressed fluid from the first stage compressor (par. 83, lines 792-793; see annotated figure 4B); a high pressure accumulator (32) having an inlet (see annotated figure 4C) in fluid communication with the first par. 83, lines 793-797), a vapor outlet configured to provide a high pressure vapor stream to the high pressure vapor passage of the heat exchanger (see annotate figure 4C; par. 83, lines 797-798) and a liquid outlet configured to provide a high pressure liquid stream to the high pressure liquid passage of the heat exchanger (see annotated figure 4C; par. 83, lines 799-800); a cold separator (5) configured to receive a fluid stream from the high pressure vapor passage of the heat exchanger (see annotated figure 4C; par. 84, lines 813-815) and having a cold separator vapor outlet configured to direct vapor to the cold vapor separator passage (see annotated figures 4C-4D; par. 84, lines 815-817) and a cold separator liquid outlet configured to direct liquid to the cold separator liquid passage of the heat exchanger (see annotated figure 4C-4D; par. 84, lines 809-810); a cold temperature expansion device (43) configured to receive fluid from the cold separator vapor passage of the heat exchanger(see annotated figure 4D; par. 84, lines 817-819), said cold temperature expansion device featuring an outlet in fluid communication with the primary refrigeration passage of the heat exchanger (see annotated figures 4B and 4D); a cold separator liquid expansion device (42) configured to receive an flash fluid from the cold separator liquid passage of the heat exchanger (see annotated figure 4D; par. 84, lines 809-811) and having a cold separator liquid expansion device outlet (see annotated figure 4D); and said cold separator liquid expansion device outlet is configured so that flashed fluid stream exiting said cold separator liquid expansion device outlet is directed to the primary refrigeration passage (see annotated figure 4B and 4D).

    PNG
    media_image1.png
    842
    1260
    media_image1.png
    Greyscale

Annotated Figure 4A of HE

    PNG
    media_image2.png
    842
    1273
    media_image2.png
    Greyscale

Annotated Figure 4B of HE


    PNG
    media_image3.png
    957
    1300
    media_image3.png
    Greyscale

Annotated Figure 4C of HE


    PNG
    media_image4.png
    842
    1281
    media_image4.png
    Greyscale

Annotated Figure 4D of HE
	HE, however, fails to anticipate or render obvious the claimed invention characterized by independent claim 1 due to the lack of disclosure, teaching, or otherwise suggestion of:
 “a first temperature sensor configured to measure a first temperature of a vapor stream exiting the cold vapor separator vapor outlet; and a first fluid controller in communication with the first temperature sensor and configured to receive a predetermined first set point temperature and control a flow rate through the cold separator liquid expansion device or the high pressure liquid expansion device based on the measured first temperature and the predetermined first set point temperature”. While ELION (US 6,725,688 B2) teaches a control scheme to include a temperature sensor upstream a flow control valve to actuate a flow rate through the flow control valve to achieve a desired temperature set point, ELION does not reasonably teach that the temperature sensor measures the temperature of the vapor exiting the cold vapor separator vapor claims 2-4, 6, and 17-18) are allowed over the prior art.
With regards to independent claim 5, the prior art, when considered as a whole, alone or in combination, fails to reasonably disclose, teach, or suggest the claimed invention characterized within independent claim 5, and the dependents thereof, to either anticipate or render obvious, absent impermissible hindsight reasoning. As noted above, HE discloses some elements claimed invention, and further provides an interstage separation device (31) configured to receive cooled fluid from the first stage aftercooler (see annotated figure 4C; par. 83, lines 791-793), said interstage separation device including a vapor outlet and a liquid outlet (see annotated figure 4C; par. 83, lines 793-794 and par. 84, lines 804-805); a second stage see annotated figures 4A-4D; par. 73, lines 676-677) configured to receive a vapor stream from the vapor outlet of the interstage separation device (see annotated figure 4C;par. 83, lines 793-795); a second stage aftercooler (22) having an inlet configured to receive a compressed vapor stream from the second stage compressor (see annotated figure 4C; par. 83, lines 795-797) and an outlet in fluid communication with the inlet of the high pressure accumulator (see annotated figure 4C; par. 83, lines 795-797); and wherein the heat exchanger further includes a pre-cool liquid passage (see annotated figure 4C) configured to receive a high-boiling liquid stream from the liquid outlet of the interstage separation device (see annotated figure 4C);and further comprising: a pre-cool expansion device (41) configured to receive and flash a subcooled high –boiling liquid stream from the pre-cooled liquid passage of the heat exchanger (par. 84, lines 804-809) and direct a flashed fluid stream to a pre-cool refrigeration passage of the heat exchanger (see annotated figure 4C; par. 84, lines 804-809)However, HE does not further disclose wherein “a pre-cool expansion device controller, a pre-cool flow sensor configured to detect a flow rate of a fluid stream entering the pre-cool expansion device, and a cold temperature flow sensor configured to detect a flow rate of a fluid stream flowing through the cold temperature expansion device, wherein said pre-cool expansion device controller is in communication with the pre-cool flow sensor and the cold temperature flow sensor and said pre-cool expansion device controller is configured to control the pre-cool expansion device based on flow rates measured by the pre-cool flow sensor and the cold temperature flow sensor; wherein the pre-cool expansion device controller is configured to control the pre-cool expansion device based on a ratio of a flow rate measured by the pre-cool flow sensor over a flow rate measured by the cold temperature flow sensor.” While ELION (US 6,725,688 B2) teaches a flow sensor (sensor which measures 65) detects a flow rate entering a valve (47), and another flow sensor sensor which measures 60b) which is upstream another valve (46) are in communication with a controller (66) which is configure to control the valve (47) based on flow rates measured by each of the flow sensors (col.4, lines 35-51), ELION does not reasonably teach that the control includes controlling a specific pre-cool expansion device based on a ratio of a flow rate measured by a pre-cool flow sensor over a flow rate measured by the cold temperature flow sensor, which is intended to determine the flow rate of a fluid stream flowing through the cold temperature expansion device.  KSR articulates, when there is a design need or market pressure to solve a problem, and a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasps. See MPEP § 2143-(I)(E). First, ELION does not reasonably provide the cold temperature flow sensor can be provided to detect the flow through the cold temperature expansion device, or one of several known locations on a mixed refrigerant system, so as to provide that the location is one of a finite number of identified, predictable solutions, within the technical grasps of one having ordinary skill within the art. Secondly, ELION does not describe the controller, in particular the pre-cool expansion device controller, as required by the claims. The use of the terminology “configured to” requires that the controller be capable of performing the control based on the flow rates, and in particular a ratio of a flow rate measured by the pre-cool flow sensor over a flow rate measured by the cold temperature flow sensor, in addition to detecting the flow rate of a fluid stream specifically entering the pre-cool expansion device without further modification. Therefore, it limits the controller claimed to structures that perform the control based on the flow rates, and in particular a ratio of a flow rate measured by the pre-cool flow sensor over a flow rate measured by the cold temperature flow sensor, in addition to detecting the flow rate of a fluid stream specifically entering the pre-cool expansion device in either pre-configured claims 12, and 14-15) are allowed over the prior art.
With regards to independent claim 7, the prior art, when considered as a whole, alone or in combination, fails to reasonably disclose, teach, or suggest the claimed invention characterized within independent claim 7, and the dependents thereof, to either anticipate or render obvious, absent impermissible hindsight reasoning. As noted above, HE discloses some elements claimed invention, and further provides an interstage separation device (31) configured to receive cooled fluid from the first stage aftercooler (see annotated figure 4C; par. 83, lines 791-793), said interstage separation device including a vapor outlet and a liquid outlet (see annotated figure 4C; par. 83, lines 793-794 and par. 84, lines 804-805); a second stage compressor (see annotated figures 4A-4D; par. 73, lines 676-677) configured to receive a vapor stream from the vapor outlet of the interstage separation device (see annotated figure 4C;par. 83, lines 793-795); a second stage aftercooler (22) having an inlet configured to receive a see annotated figure 4C; par. 83, lines 795-797) and an outlet in fluid communication with the inlet of the high pressure accumulator (see annotated figure 4C; par. 83, lines 795-797); and wherein the heat exchanger further includes a pre-cool liquid passage (see annotated figure 4C) configured to receive a high-boiling liquid stream from the liquid outlet of the interstage separation device (see annotated figure 4C);and further comprising: a pre-cool expansion device (41) configured to receive and flash a subcooled high –boiling liquid stream from the pre-cooled liquid passage of the heat exchanger (par. 84, lines 804-809) and direct a flashed fluid stream to a pre-cool refrigeration passage of the heat exchanger (see annotated figure 4C; par. 84, lines 804-809)However, HE does not further disclose wherein “a first fluid controller in communication with the first temperature sensor and configured to receive a predetermined first set point temperature and control a flow rate through the cold separator liquid expansion device based on the measured first temperature and the predetermined first set point temperature; j. a pre-cool expansion device configured to receive and flash a subcooled high- boiling liquid stream from the pre-cool liquid passage of the heat exchanger and direct a flashed fluid stream to the pre-cool refrigeration passage of the heat exchanger; k. a pre-cool expansion device controller, a pre-cool flow sensor configured to detect a flow rate of a fluid stream entering the pre-cool expansion device, and a cold temperature flow sensor configured to detect a flow rate of a fluid stream flowing through the cold temperature expansion device, wherein said pre-cool expansion device controller is in communication with the pre-cool flow sensor and the cold temperature flow sensor and said pre-cool expansion device controller is configured to control the pre-cool expansion device based on flow rates measured by the pre-cool flow sensor and the cold temperature flow sensor; and wherein the first fluid controller includes a cold separator liquid flow sensor configured to measure a flow rate of a fluid flowing through the cold separator liquid expansion device; and further comprising a high pressure liquid expansion device controller and a high pressure liquid flow sensor configured to measure a flow rate of fluid flowing into the high pressure liquid expansion device, said high pressure liquid expansion device controller in communication with the high pressure liquid flow sensor, the cold separator liquid flow sensor and the cold temperature flow sensor and configured to control the high pressure liquid expansion device based on flows measured by the high pressure liquid flow sensor, the cold separator liquid flow sensor and the cold temperature flow sensor.” While ELION (US 6,725,688 B2) teaches a temperature sensor and a flow sensor determining temperature and flow of the fluid , in addition another flow sensor (sensor which measures 60b) which is upstream another valve (46) are in communication with a controller (66) which is configure to control the valve (47) based on flow rates measured by each of the flow sensors (col.4, lines 35-51), ELION, however, does not reasonably teach that the control includes control over the pre-cool expansion device and the high pressure liquid expansion device, as claimed.  KSR articulates, when there is a design need or market pressure to solve a problem, and a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasps. See MPEP § 2143-(I)(E). First, ELION does not reasonably provide the sensors detecting at the respective locations of the system, or one of several known locations on a mixed refrigerant system, so as to provide that the location is one of a finite number of identified, predictable solutions, within the technical grasps of one having ordinary skill within the art. Secondly, ELION does not describe the controller, in particular the pre-cool expansion device controller and/or the first fluid controller and/or the high pressure liquid expansion device controller, as required by the claims. The use of the configured to” requires that the controller be capable of performing the control as claimed without further modification. Therefore, it limits the controller claimed to structures that perform the control in either pre-configured hardware or a combination of hardware programmed with software to perform the function. This does not include any generic off-the-shelf processor that is simply capable of being specially programmed to perform the control in hardware and software, or be able to be configured to perform the matching in hardware. See MPEP §2111.04 and §2114. Further, the prior art, either listed by the Examiner and/or provided within the IDS’s submitted by the Applicant, in addition to relevant prior art searched, does not further teach the claim limitations, so as to reasonably provide that each limitation, when interpreted under broadest reasonable interpretation, of the claimed system was known to those having ordinary skill within the art to anticipate or the claimed invention was obvious to those having ordinary skill within the art, in addition to some articulated reasoning with some rational underpinning to support a legal conclusion of obviousness. See MPEP § 2131 and §2142. Accordingly, independent claim 7,and the dependents thereof (claims 8-9) are allowed over the prior art.
With regards to independent claim 10, the prior art, when considered as a whole, alone or in combination, fails to reasonably disclose, teach, or suggest the claimed invention characterized within independent claim 10, and the dependents thereof, to either anticipate or render obvious, absent impermissible hindsight reasoning. As noted above, HE discloses some elements claimed invention, and further provides an interstage separation device (31) configured to receive cooled fluid from the first stage aftercooler (see annotated figure 4C; par. 83, lines 791-793), said interstage separation device including a vapor outlet and a liquid outlet (see annotated figure 4C; par. 83, lines 793-794 and par. 84, lines 804-805); a second stage compressor (see annotated figures 4A-4D; par. 73, lines 676-677) configured to receive a vapor see annotated figure 4C;par. 83, lines 793-795); a second stage aftercooler (22) having an inlet configured to receive a compressed vapor stream from the second stage compressor (see annotated figure 4C; par. 83, lines 795-797) and an outlet in fluid communication with the inlet of the high pressure accumulator (see annotated figure 4C; par. 83, lines 795-797); and wherein the heat exchanger further includes a pre-cool liquid passage (see annotated figure 4C) configured to receive a high-boiling liquid stream from the liquid outlet of the interstage separation device (see annotated figure 4C);and further comprising: a pre-cool expansion device (41) configured to receive and flash a subcooled high –boiling liquid stream from the pre-cooled liquid passage of the heat exchanger (par. 84, lines 804-809) and direct a flashed fluid stream to a pre-cool refrigeration passage of the heat exchanger (see annotated figure 4C; par. 84, lines 804-809)However, HE does not further disclose wherein “a first fluid controller in communication with the first temperature sensor and configured to receive a predetermined first set point temperature and control a flow rate through the high pressure liquid expansion device based on the measured first temperature and the predetermined first set point temperature; j. a pre-cool expansion device configured to receive and flash a subcooled high- boiling liquid stream from the pre-cool liquid passage of the heat exchanger and direct a flashed fluid stream to the pre-cool refrigeration passage of the heat exchanger; k. a pre-cool expansion device controller, a pre-cool flow sensor configured to detect a flow rate of a fluid stream entering the pre-cool expansion device, and a cold temperature flow sensor configured to detect a flow rate of a fluid stream flowing through the cold temperature expansion device, wherein said pre-cool expansion device controller is in communication with the pre-cool flow sensor and the cold temperature flow sensor and said pre-cool expansion device controller is configured to control the pre-cool expansion device based on flow rates measured by the pre-cool flow sensor and the cold temperature flow sensor; and a high pressure liquid flow sensor configured to measure a flow rate of fluid flowing into the high pressure liquid expansion device, said first fluid controller in communication with the high pressure liquid flow sensor, the cold separator liquid flow sensor and the cold temperature flow sensor and configured to control the high pressure liquid expansion device based on flows measured by the high pressure liquid flow sensor, the cold separator liquid flow sensor and the cold temperature flow sensor.” While ELION (US 6,725,688 B2) teaches a temperature sensor and a flow sensor determining temperature and flow of the fluid , in addition another flow sensor (sensor which measures 60b) which is upstream another valve (46) are in communication with a controller (66) which is configure to control the valve (47) based on flow rates measured by each of the flow sensors (col.4, lines 35-51), ELION, however, does not reasonably teach that the control includes control over the pre-cool expansion device and the high pressure liquid expansion device, as claimed.  KSR articulates, when there is a design need or market pressure to solve a problem, and a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasps. See MPEP § 2143-(I)(E). First, ELION does not reasonably provide the sensors detecting at the respective locations of the system, or one of several known locations on a mixed refrigerant system, so as to provide that the location is one of a finite number of identified, predictable solutions, within the technical grasps of one having ordinary skill within the art. Secondly, ELION does not describe the controller, in particular the pre-cool expansion device controller and/or the first fluid controller and/or the high pressure liquid expansion device controller, as required by the claims. The use of the terminology “configured to” requires that the controller be capable of performing the control as claimed without further claim 11) are allowed over the prior art.
With regards to independent claim 13, the prior art, when considered as a whole, alone or in combination, fails to reasonably disclose, teach, or suggest the claimed invention characterized within independent claim 13 to either anticipate or render obvious, absent impermissible hindsight reasoning. As noted above, HE discloses some elements claimed invention. However, HE does not further disclose wherein “a liquid level sensor configured to determine a liquid level in the cold vapor separator, said liquid level sensor in communication with the first fluid controller and wherein said first fluid controller is configured to control the cold separator liquid expansion device based on cold vapor separator liquid level data from the liquid level sensor.”  KSR articulates, when there is a design need or market pressure to solve a problem, and a finite number of identified, predictable solutions, a person of ordinary skill has configured to” requires that the controller be capable of performing the control as claimed without further modification. Therefore, it limits the controller claimed to structures that perform the control in either pre-configured hardware or a combination of hardware programmed with software to perform the function. This does not include any generic off-the-shelf processor that is simply capable of being specially programmed to perform the control in hardware and software, or be able to be configured to perform the matching in hardware. See MPEP §2111.04 and §2114. Further, the prior art, either listed by the Examiner and/or provided within the IDS’s submitted by the Applicant, in addition to relevant prior art searched, does not further teach the claim limitations, so as to reasonably provide that each limitation, when interpreted under broadest reasonable interpretation, of the claimed system was known to those having ordinary skill within the art to anticipate or the claimed invention was obvious to those having ordinary skill within the art, in addition to some articulated reasoning with some rational underpinning to support a legal conclusion of obviousness. See MPEP § 2131 and §2142. Accordingly, independent claim 13 is allowed over the prior art.
	As such, the present invention is neither anticipated nor rendered obvious by the prior art, such that the preponderance of evidence supports the allowance of the claimed invention, as claims 2-4, 6, 8-9, 11-12, 15-15, and 17-18, of the respective independent claims).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/22/2022